Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/198,236 which was filed on 6/30/2016 and claims the benefit of 62/255,515 filed on 11/15/2015. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered. 

Response to Amendment
In the reply filed 11/6/2020, applicant amends claims 1, 2, 5, 12, 13, 16, 18, and 25. Claims 19 and 21 have been cancelled and claims 27-29 have been added.  Accordingly, claims 1-2, 5, 7-9, 11-13, 16-18, and 22-29 stand pending.

Response to Arguments
Applicant’s arguments filed 11/6/2020 have been fully considered but are moot in view of new grounds of rejection. 
The applicant argues that Brockway does not teach a collaboration database service and that Koren fails to cure this deficiency.  The examiner respectfully disagrees.  Brockway teaches creating and editing collaborative documents to be stored, monitored, and shared in collaborative data stores (Brockway, [0112-0116, 0121, 0131-0134]) and Koren teaches storing and using common data form multiple applications in a backend service for multiple frontend applications to access and use (Koren, figures 21-22 and 24A-C, [0087-0088, 0090]).  Therefore when combining Brockway’s teachings of creating and editing of collaborative documents with Koren’s teachings of the backend service for multiple applications it is interpreted as the collaborative database service to receive and share application data.  Therefore, the examiner is not persuaded.
The applicant argues that Koren does not teach displaying data in different applications using functionality specific to each application, stating that Koren merely displays data in tables and graphs regardless of the application it is displayed in.  The examiner respectfully disagrees.  Koren teaches multiple different applications accessing the shared data with configurable application functionality to each user (Koren, figures 24A-C and 30A-B [0087-0088, 0090]), which means that there is functionality specific to each application and user. The examiner would also like to note that the only types of applications that are specified in the claims are a generic spreadsheet application and a generic presentation application, both of which are taught 
The applicant argues that Koren does not teach joining data with a productivity workload and associating a spreadsheet column with a database table.  The examiner respectfully disagrees.  Koren teaches receiving input that specifies a spreadsheet, e.g. productivity workload, to be loaded in the table (Koren, claim 193, [0061, 0201]), which is interpreted as joining data with a productivity workload and associating a spreadsheet column with a database table.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 11-13, 16-18 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US2011/0093471), hereinafter Brockway, in view of Koren (US2007/0208992).

Regarding Claim 1:
Brockway teaches:
A device-implemented method to provide a collaboration database service, the method comprising: receiving, at the collaboration database, data created or edited with a first application, wherein the created or edited data is associated with a cell of a table of the collaborative database, wherein the first application displays a visualization of the cell of the table in part with a first user interface functionality, and wherein the data was created or edited by a user interaction with the visualization of the cell of the table (Brockway, figure 9, [0112-0116, 0121, 0131-0134], note the user creates a collaborative document; note the document may containing tables with rows, e.g. cells, and since the table is used in the collaborative document that is stored in a database, e.g. posted to a shared space, it is interpreted as a cell of a table of the collaborative database; note user may manually manipulate the table); 
providing the created or edited data (Brockway, [0112-0116, 0121, 0131-0134], note providing the created data to other users); and 
While Brockway teaches storing collaborative documents in databases to share with other users, Brockway doesn’t specifically teach that database as a database service for the data items and while Brockway teaches providing the created or edited data to other users, Brockway doesn’t specifically state the other users are using a second application to access the data and causing the second application to use a second user interface functionality to display a second visualization of the created or edited data, wherein the second user interface functionality is provided by the second 
collaboration database service (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088], note sharing common data from a data service, e.g. collaboration database service);
receiving, at the collaboration database service, data created or edited with a first application (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088], note sharing common data from a data service, e.g. collaboration database service)
providing the created or edited data to a second application (Koren, claim 1, 27, 34-35, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note providing the data to multiple shared applications);
causing the second application to use a second user interface functionality to display a second visualization of the created or edited data, wherein the second user interface functionality is provided by the second application but not the first application (Koren, claim 1, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note retrieving and editing data on the second application from a second user interface with its own interface functionality, note the user may edit the display but not the underlying data and the other users will not be affected);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 2:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
	wherein data stored by the collaboration database service comprises a plurality of columns, and wherein providing the created or edited data comprises joining the received data with a column of the plurality of columns (Koren, claims 173-175, [0087, 0188, 0190], note joining columns, note sharing data would join the retrieved data with the columns shared);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 5:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
wherein the data associated with the created or edited data is associated with the column of the plurality of columns based on a shared data type (Koren, claims 173-175, [0087, 0188, 0190], note joining columns, note sharing data would join the retrieved data with the columns shared, note the shared data is the same shared data type);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as 

Regarding Claim 7:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
receiving an input indicating a current column of the plurality of columns and a target column of the plurality of columns are related (Brockway, abstract, claim 1, figures 6 and 9, [0112-0116, 0131-0134], note tags/indications); and 
automatically stacking the current column and the target column in a stacked view format (Brockway, figures 8 and 12, [0159], note card/stacked view formats, note reports generated by reporting policy, e.g. automatically) (Koren, figure 6, note stacked view format).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).
 
Regarding Claim 8:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
employing one or more of column size optimization, column selection to present, and visualizations to provide consistent presentation of data across multiple platforms 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 9:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
enabling one or more of linking of two tables, automatic roll-up, and summarization and visualization of data from one table to another table (Brockway, claim 13, figures 8 and 12, [0057, 0087, 0112-0116, 0159], note reporting policy, note linking metadata, note tags/indications) (Koren, claims 173-175, [0087, 0201-0202], note sharing a common set of data so that when changes are made the change is reflected in the shared application server and will be seen by all other users when they view any affected displays, which means the edited data and data associated with the edited data was shared with other applications, note second interface).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 11:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
rolling-back changes made to the table by one or more collaborators to a previous version through an activity feed (Brockway, [0023, 0051, 0121, 0146], note restoration).

Regarding Claim 12:
Brockway teaches:
A server to provide a collaboration database, the server comprising: a communication interface configured to facilitate communication between the collaboration database and one or more other services (Brockway, abstract, figures 1 and 2, [0060, 0107, 0117], note servers, note data store, note the use of APIs); 
a memory configured to store instructions (Brockway, abstract, figures 1 and 2, note memory/storage); and 
one or more processors coupled to the memory, the one or more processors configured to execute, in conjunction with the instructions stored in the memory, a collaboration database engine integrated with the collaboration database (Brockway, abstract, figures 1 and 2, [0192], note processors), wherein the collaboration database engine is configured to: 
receive, at the collaboration database, data created or edited with a first application, wherein the created or edited data is associated with a cell of a table of the 
provide the created or edited data (Brockway, [0112-0116, 0121, 0131-0134], note providing the created data to other users); 
While Brockway teaches storing collaborative documents in databases to share with other users, Brockway doesn’t specifically teach that database as a database service for the data items and while Brockway teaches providing the created or edited data to other users, Brockway doesn’t specifically state the other users are using a second application to access the data and causing the second application to use a second user interface functionality to display a second visualization of the created or edited data, wherein the second user interface functionality is provided by the second application but not the first application; however, Koren is in the same field of endeavor, collaboration system, and Koren teaches:
collaboration database service (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088], note sharing common data from a data service, e.g. collaboration database service);

provide the created or edited data to a second application (Koren, claim 1, 27, 34-35, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note providing the data to multiple shared applications);
cause the second application to use a second user interface functionality to display a second visualization of the created or edited data, wherein the second user interface functionality is provided by the second application but not the first application (Koren, claim 1, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note retrieving and editing data on the second application from a second user interface with its own interface functionality, note the user may edit the display but not the underlying data and the other users will not be affected);
cause the second visualization to be displayed in a first column of a first row of a table displayed by the second application (Koren, claim 1, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note retrieving and editing data on the second application from a second user interface with its own interface functionality, note the user may edit the display but not the underlying data and the other users will not be affected, note the use of moving columns in the second application would cause the data to be in a first column of a first row if the user desired); 
retrieve, from an external productivity application, an indication of a productivity workload associated with the created or edited data, wherein the productivity workload comprises functionality performed by the external productivity application (Koren, claim 
cause the indication of the productivity workload to be displayed in a second column of the first row of the table (Koren, claim 1 and 193, figures 21-22, 24A-24B; [0087-0088, 0201], note retrieving and editing data on the second application from a second user interface with its own interface functionality, note loading the spreadsheet data in the table, note the user may edit the display but not the underlying data and the other users will not be affected, note the use of moving columns in the second application would cause the desired data to be in a second column of a first row if the user desired);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 13:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the collaboration database service is configured to enable sharing of the created or edited data with the one or more users by allowing selection or input of the one or more users in a sharing user interface, enabling insertion of a message, and 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 16:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the collaboration database engine is further configured to: initiate a communication between a first user interacting with the visualization and a second user interacting with the second visualization, wherein the visualization includes a representation of the second user, and wherein the communication is initiated in response to an activation of the representation of the second user (Brockway, [0085, 0098, 0131-0134], note notifications) (Koren, claims 1, 173-175, [0061, 0087, 0095, 0202], note sharing a common set of data so that when changes are made the change is reflected in the shared application server and will be seen by all other users when 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 17:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the collaboration database engine is further configured to: enable commenting on each record by the multiple users and maintain a threaded conversation (Brockway, figure 6, [0110-0116], note indications, note classification tags) (Koren, [0120], note commentary).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 18:
Brockway teaches:

a database management server configured to execute the collaboration database (Brockway, abstract, figures 1 and 2, claim 1, [0107], note data store and shared space), wherein the database management server is configured to: 
receive, at a first productivity application of the one or more productivity applications, data associated with a cell of a table stored in the collaboration database, wherein the data is received from a user interaction with a visualization of the cell, and wherein the visualization of the cell is created using a first user interface functionality of the first productivity application (Brockway, figure 9, [0112-0116, 0121, 0131-0134], note the user creates a collaborative document; note the document may containing tables with rows, e.g. cells, and since the table is used in the collaborative document that is stored in a database, e.g. posted to a shared space, it is interpreted as a cell of a table of the collaborative database; note user may manually manipulate the table); 
provide the data from the first productivity application to the collaboration service (Brockway, [0112-0116, 0121, 0131-0134], note providing the created data to other users, note posting the collaborative data to a shared space, e.g. collaboration service);
receive the data (Brockway, [0112-0116, 0121, 0131-0134], note providing the created data to other users);
While Brockway teaches storing collaborative documents in databases to share with other users, Brockway doesn’t specifically teach that database as a database 
collaboration database service (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088], note sharing common data from a data service, e.g. collaboration database service);
receive, at a first productivity application of the one or more productivity applications, data associated with a cell of a table stored in the collaboration database service (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088, 0090], note sharing common data from a data service, e.g. collaboration database service)
receive the data at a second productivity application of the plurality of productivity applications from the collaboration database service (Koren, claim 1, 27, 34-35, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note providing the common data to multiple shared applications);
display, at the second productivity application, a second visualization of the data using a second user interface functionality, wherein the second user interface functionality is provided by the second application but not the first application (Koren, claim 1, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note retrieving and editing data on the second application from a second user interface with its own interface 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 22:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the first application is of a first application type, and wherein the second application is of a second application type (Brockway, [0022, 0051, 0095, 0117], note web portal, note word processing document, note web browser or application interface, note custom web components) (Koren, claims 173-175, [0081, 0087, 0201-0202], note sharing a common set of data, note second interface is for a second application).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 23:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 24:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the first application comprises a spreadsheet application, wherein the presentation format associated with the spreadsheet application comprises a table, wherein the second application comprises a presentation application, and wherein the presentation format associated with the presentation application comprises one or more presentation slides (Brockway, [0022, 0051, 0070, 0095, 0112, 0117], note web portal, note word processing document, note web browser or application interface, note custom web components; note use of tables, spreadsheets, PowerPoint presentations, e.g. slides, etc.) (Koren, claims 173-175, [0081, 0087-0088, 0201-0202], note sharing a 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 25:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the created or edited data comprises a plurality of entries, and wherein the first application or the second application displays the plurality of entries as a plurality of rows in a table, a plurality of slides in a slide presentation, or a plurality of pins on a map (Brockway, [0022, 0051, 0070, 0095, 0112, 0117], note web portal, note word processing document, note web browser or application interface, note custom web components; note use of tables, spreadsheets, PowerPoint presentations, e.g. slides, etc.) (Koren, claims 173-175, 184, [0061, 0065, 0081, 0087, 0201-0202], note sharing a common set of data, note second interface is for a second application, note tables, files, etc.).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 26:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the first application comprises a first presentation format for editing the data stored by the collaboration database, and wherein the second application comprises a second presentation format for editing the data stored by the collaboration database (Brockway, [0022, 0051, 0095, 0117], note web portal, note word processing document, note web browser or application interface, note custom web components; note use of tables, spreadsheets, PowerPoint presentations, e.g. slides, etc.) (Koren, claims 173-175, [0081, 0087, 0201-0202], note sharing a common set of data, note second interface is for a second application).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 27:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
causing the second visualization to be displayed in a first column of a first row of a table displayed by the second application (Koren, claim 1, figures 21-22, 24A-24B; [0087-0088], note retrieving and editing data on the second application from a second 
retrieving, from a productivity application, an indication of a productivity workload associated with the created or edited data, wherein the productivity workload comprises functionality performed by the productivity application (Koren, claim 193, [0061, 0201], note receiving input that specifies a spreadsheet, e.g. indication of a productivity workload associated with the data, and loading that data into the table, which is interpreted as a productivity application); and 
causing the indication of the productivity workload to be displayed in a second column of the first row of the table (Koren, claim 1 and 193, figures 21-22, 24A-24B; [0087-0088, 0201], note retrieving and editing data on the second application from a second user interface with its own interface functionality, note loading the spreadsheet data in the table, note the user may edit the display but not the underlying data and the other users will not be affected, note the use of moving columns in the second application would cause the desired data to be in a second column of a first row if the user desired).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 28:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the productivity workload comprises a calendar, a task list, an email, or a productivity document (Koren, claim 193, [0061, 0201], note receiving input that specifies a spreadsheet, e.g. productivity document, and loading that data into the table).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).


Claim Rejections - 35 USC § 103

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway in view of Koren and Haley et al. (US2010/0325173), hereinafter Haley.

Regarding Claim 29:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the second application comprises a spreadsheet application and wherein a column displayed by the spreadsheet application is associated with the table (Koren, claim 193, [0061, 0201], note receiving input that specifies a spreadsheet and loading 
responding to the request with data stored in the table of the database (Koren, figures 13 and 24 [0061, 0087, 0162], note obtaining the data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).
While Brockway as modified teaches requesting data stored in the table, Brockway as modified does not teach wherein the request originated from a spreadsheet formula that refers to the column of the spreadsheet; however, Haley is in the same field of endeavor, data management, and Haley teaches:
wherein the request originated from a spreadsheet formula that refers to the column of the spreadsheet (Haley, figure 4, [0037], note accessing database data from spreadsheet cell code, when combined with the previously cited references this would be for the common shared data as taught by Brockway as modified).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Haley as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/5/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152